                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

JUNIOR LEE BASS                                                                           PLAINTIFF

VERSUS                                                     CIVIL ACTION NO. 1:18CV75-RHW

KATHERINE BLOUNT et al                                                             DEFENDANTS

                                      FINAL JUDGMENT

       In accordance with the requirement for a separate document pursuant to Federal Rule of

Civil Procedure 58(a), and based on the reasons set forth in the Memorandum Opinion and Order

entered by this Court, the Court hereby enters its Final Judgment in the above-captioned matter.

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s 42 U.S.C. § 1983

civil rights complaint is dismissed with prejudice as to all claims and all defendants.

       SO ORDERED AND ADJUDGED, this the 4th day of September 2019.



                                                      /s/ Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
